DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/01/2020 have been fully considered but they are not persuasive.

Applicant’s arguments that Kostamo teaches a wearable optical waveguide system whereas the current application is directed to a transparent screen projection system it is noted that, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  

Applicant argues that Kosmato does not teach that the first optical structure, partially transparent partially reflective layer, and second optical structure are ordered based on the distance from the viewer from the closest to the farthest.
Examiner respectfully disagrees. Kosmato teaches that the distances of the structures based on the path of the optical axis from display to the eye meet the limitations of the claims. Furthermore although the cited reference(s) is/are different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).

Applicant’s argument that optical system and components in Kosmato  are different that the current application , the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).

Applicant’s arguments with respect to claims 5, 10, and 15 that Kosmato is nonanologous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kostamo is analogous art directed to the production of a 3D image utilizing various optical techniques controlling phase, polarization, light cone and other optical properties.

Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kostamo (US 2017/0235219).

Regarding claim 1, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical device comprising one or more structures where each structure comprises in order of distance from the viewer (optical distance (i.e. distance along the optical axis of the system)),
 1) first optical structure (O1, para. 0137) with nano or micrometer scale phase modulation structure (SRG52, para. 0068, 0137); 
2) a partially transparent and partially reflective layer (SRG54) that partially reflects light back and partially passes light through (partially reflective diffraction grating, para. 0055, 0057); 
3) second optical structure (O2) with phase compensating structure (SRG56) that substantially compensates any phase modulation caused by the first optical structure (offsets match phase difference, compensating, para. 0140, 0142).

Regarding claim 2, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical device where the first optical structure is computer generated hologram (para. 0068).



Regarding claim 4, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical device where the first optical structure has a pseudo random scattering surface relief pattern (non-uniformity, para. 0162) to control the direction and distribution of the light energy (para. 0044).

Regarding claim 6, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical device where the second optical structure is formed automatically (figure 19) when the first optical structure is laminated with a soft or liquid curable optical material (curable polymer, para. 0215).

Regarding claim 7, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical device comprising, one or more structures where each comprises in order of distance from a viewer, 
1) first an optical structure (O1, para. 0137)  with nano or micrometer scale phase modulation structure (SRG52, para. 0068, 0137); 
2) a partially transparent and partially reflective layer that partially reflects light back and partially passes light through (SRG54, partially reflective diffraction grating, para. 0055, 0057; provides stereoscopic image, para. 0064);

where when incident light is projected, the partially transparent and partially reflective layer maintains the polarization of the light (para. 0055, 0057, 0064 (the system is designed such that the input phase and the output phase are identical leading to the input polarization and output polarization is maintained)).


Regarding claim 9, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical device further comprising two projectors (left and right light engines 13, para. 0060-0062) mounted substantially close to two eyes of the viewer (fig. 1, 2A) 
where the two projectors produce two different images for two different eyes such that a 3D image is generated (stereoscopic, para. 0064).

Regarding claim 11, Kostamo teaches (fig. 3A, 12A,12B, 16) a 3D optical display device comprising, an optical device according to claim 1 (figure 7F); 
where the optical device scatters incident light to a light cone smaller than the distance between right and left eyes (exit zone 16 smaller than pupillary distances, figure 7F, para. 0116), 2) and a plurality of projectors for generating 3d images for right and left eyes to generate 3D image without wearing glasses (other headpieces having stereoscopic display optics on headband or near eye displays such as thoughs utilized for Ophthalmic testing or other fit system, para. 0063, 0064).

Regarding claim 12, Kostamo teaches (fig. 3A, 12A, 12B, 16) an optical device where the optical device is mounted on a rail (2) or spiral axis (helmet having head morphology, para. 0063); 
and a projector (13) projecting images at different layers of a 3D object; 
where the projected images are synchronized with scanning of the rail (light engine based on scanning provides beam fast modulated whilst simultaneously modulating its intensity and/or colour, para. 0154) or the axis to generate 3D image (stereoscopic, para. 0064).

Regarding claim 13, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical manufacture process (fig. 3A, 12A,12B, 16) comprising, 
step 1: making a first optical substrate (O1, para. 0137) with nano or micrometer scale phase modulation structure (SRG52, para. 0068, 0137); 
Step 2: coating (para. 0159, 0161, 0175) a partially transparent and reflective layer (SRG54) that partially reflects light back and partially passes light through (partially reflective diffraction grating, para. 0055, 0057); 
and Step 3: making a second optical substrate (O2) with phase compensating structure (SRG56) that substantially compensates any phase modulation caused by the first optical substrate (offsets match phase difference, compensating, para. 0140, 0142),
where the first optical substrate, the partially transparent and partially reflective layer, and the second optical substrate are ordered based on the distance from a viewer 

Regarding claim 14, Kostamo teaches (fig. 3A, 12A,12B, 16) an optical process where the step 3 (fig. 16, 19) further comprises applying a liquid or deformable layer of optical material on the first optical substrate (curable polymer, para. 0215);
 where the liquid or deformable layer of optical material has an refractive index substantially close to the refractive index of the first optical substrate (refractive index along components of 10 cause TIR from incoupling to exit para. 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 2017/0235219) in view of Popovich et al. (US 6,353,489).

Regarding claim 5, Kostamo teaches (fig. 3A, 12A,12B, 16) except where the first optical structure is a micro corner cube array.

It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the optical deice as taught by Kostamo, with the micro corner cube array as taught by Popovich for the benefit of achieving an optimum geometry based on consideration of a required effective aperture, which is determined by the desired variation of retro-reflection efficiency with angle (Popovich, col. 9, lines 47-52).

Regarding claim 10, Kostamo teaches (fig. 3A, 12A,12B, 16) except where the phase modulation structure is a Fresnel lens array. 
Popovich teaches (fig. 1, 6, 7) an optical device and optical structure where the phase modulation structure is a Fresnel lens array (30, abstract, col. 9, lines 42-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical device as taught by Kostamo, with the Fresnel prism as taught by Popovich for the benefit of achieving an optimum geometry based on consideration of a required effective aperture, which is determined by the desired variation of retro-reflection efficiency with angle (Popovich, col. 9, lines 47-52).

Regarding claim 15, Kostamo teaches (fig. 3A, 12A,12B, 16) the optical display device according to claim 1 (fig. 3A, 12A,12B, 16), including a projector for displaying images (13). 

Popovich teaches (fig. 1-7) a controller to display information related to the vehicle (control color of light reflected by retro-reflector arrays that form a reconfigurable display for a highway warning or informational sign, col. 1, lines 23-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use modify the optical device as taught by Kostamo with the controllable reconfigurable display as taught by Popovich for the benfit of providing a highway warning or informational sign (Popovich abstract, col. 1, lines 23-29).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kostamo (US 2017/0235219) in view of Border et. al. (US 2014/0253605).

Regarding claim 8, Kostamo teaches (fig. 1, 2A, 3A, 7E,7F) an optical device comprising, one or more structures, where each structure comprises, in order of distance from a viewer,
 1) first an optical structure (O1, para. 0137) with nano or micrometer scale phase modulation structure (SRG52, para. 0068, 0137); 
2) a partially transparent and partially reflective layer (SRG54, partially reflective diffraction grating, para. 0055, 0057) that partially reflects light back to and partially passes light through (forms virtual image at infinity that corresponds to the real image that is currently on display 15; a virtual version of the image, para. 0065, 0098, 0142).

Kostamo does not teach where the ambient light is rederected away from the viewer to improve the contrast of the projector.
Border teaches where the ambient light is rederected away from the viewer to improve the contrast of the projector (para. 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kostamo with the variable 0partial reflector as taught by Border for the benefit of changing the relative brightness of the display to the see through image (para. 0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872